Citation Nr: 1825385	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-36 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an earlier effective date, prior to November 4, 2010, for the grant of service connection for asthma.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

The Veteran represented by:  Harry Binder, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran had long-term service with the Alabama Army National Guard (ARNG), which included periods of active duty service from March 1986 to June 1986, November 1990 to July 1991, January 2004 to May 2005, December 2007 to May 2009, and October 2009 to November 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In October 2017, the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing; a transcript has been associated with the claims file. 


FINDINGS OF FACT

1.  During the October 2017 travel Board hearing, the Veteran expressed his desire to withdraw his claim for an earlier effective date, prior to November 4, 2010, for the grant of service connection for asthma.

2.  While the Veteran's service-connected disabilities do not preclude sedentary employment, the occupational and social impairments stemming from his service-connected post-traumatic stress disorder with major depressive episodes (PTSD) in conjunction with his limited work experience and limited education and training render him unable to unable to secure or follow a substantially gainful sedentary occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal from appeal of the claim for an earlier effective date, prior to November 4, 2010, for the grant of service connection for asthma have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date for the Grant of Service Connection for Asthma

During the October 2017 travel Board hearing, the Veteran expressed his desire to withdraw the appeal of his claim for an earlier effective date, prior to November 4, 2010, for the grant of service connection for asthma.  October 2017 Board Hearing Transcript at 2. 

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appeal.  38 U.S.C. § 7105.  An appeal may also be withdrawn by the veteran or an authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  As the Veteran has withdrawn his appeal of the claim for an earlier effective date for the grant of service connection for asthma, there is no allegation of error of fact or law remaining for the Board to adjudicate. 

II.  Entitlement to TDIU

The Veteran contends that he has been unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  August 2012 Veteran's Application for Increased Compensation Based on Unemployability.

The Board notes the Veteran expressly raised the issue of TDIU in an August 2012 Veteran's Application for Increased Compensation Based on Employability.  Thus, the relevant timeframe for consideration is from August 23, 2012, the date the Veteran's Application for Increased Compensation Based on Employability was received by the VA, to the present.  See 38 U.S.C. § 5110 (2012); 38 C.F.R. 3.400 (2017).

During the pertinent time period, the Veteran has been service-connected for PTSD with a 70 percent disability rating; degenerative disc disease of the lumbar spine with a 40 percent disability rating; asthma with a 30 percent disability rating; degenerative joint disease of the cervical spine with a 20 percent disability rating; a right knee strain with a 10 percent disability rating; and a right lateral collateral ligament sprain with a 10 percent disability rating.  See August 2016 Rating Decision Codesheet.  Consequently, throughout out the appeal period he met the minimum disability rating percentage threshold for schedular TDIU consideration.  38 C.F.R. § 4.16(a).  

A review of the claims file shows the Veteran is presently unemployed.  However, the sole fact that he is unemployed or has difficulty obtaining employment is insufficient for TDIU purposes.  The evidence must show that he is incapable of performing the physical and/or mental acts required by employment by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this context, other appropriate factors for consideration are his employment history, educational and vocational attainment, and any other factors having a bearing on the issue.  38 C.F.R. § 4.16(b); see also Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

With respect to the Veteran's physical abilities, a September 2012 VA examiner opined that due to the combined effects his service-connected right knee strain, degenerative joint disease of the cervical spine, and degenerative disc disease of the lumbar spine, he would be precluded from employment of a very physical nature.  September 2012 VA Medical Opinion; see also September 2012 Back Conditions VA Examination Report (the same VA examiner found appreciable limitation of motion of the lumbar spine as well as pain on movement, less than normal movement, weakened movement, and excess fatigability).  Further, in light of his service-connected asthma, the VA examiner concluded employment in a very dusty or chemical environment would not be feasible.  September 21, 2012 VA Medical Opinion; see also September 2012 Respiratory Conditions VA Examination Report.  While the VA examiner did not explicitly find that physical labor was foreclosed altogether, the VA examiner went on to state that employment of a non-physical nature would not be prevented.  September 2012 VA Medical Opinion.  Thus, the Board accords him the benefit of the doubt and finds that the combined physical effect of his service-connected disabilities limited him to sedentary employment.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

A review of the claims file suggests the Veteran remained in service with the ARNG in to 2014.  While the Reports of Separation and Record of Service only verify his service with the ARNG from February 1986 to July 1998 and March 2003 to November 2011, Notices of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances indicate he served 113 days in 2012, 61 days in 2013, and 4 days in 2014.  He did not dispute the accuracy of the information in these Notices.  See March 2015 Letter to the Veteran; May 2016 Letter to the Veteran.  In fact, he confirmed service in the ARNG at least until August 20, 2012 in his August 2012 Veteran's Application for Increased Compensation Based on Unemployability.  Notwithstanding his continued service in the ARNG into 2014, given the significant reduction in training days from 2012 to 2013 and again from 2013 to 2014, the Board finds it is not necessarily indicative of an ability to engage in sustained physical labor.

The Veteran underwent a series of VA examinations in June 2016.  June 2016 Respiratory Conditions VA Examination Report; June 2016 Ankle Conditions VA Examination Report; June 2016 Knee and Lower leg Conditions VA Examination Report; June 2016 Back Conditions VA Examination Report; June 2016 Neck Conditions VA Examination Report.  These examinations continued to document considerable limitation of motion of the lumbar spine.  Whereas no assistive devices were noted during the September 2012 VA examination, in June 2016, the VA examiner noted he relied on the regular use of a cane due to his degenerative disc disease of the lumbar spine.  Further, they documented noteworthy limitation of motion of his right ankle and right knee and some limitation of motion of the cervical spine.  These service-connected disabilities interfered with his ability to stand, walk, and lift or carry anything for a prolonged period of time.  In terms of his asthma, the VA examiner concluded it would interfere with strenuous physical activity.  Based on the foregoing, the Board finds the combined physical effect of his service-connected disabilities continued to limit him to sedentary employment.  

In terms of the Veteran's mental abilities, he was examined by the VA in September 2012 and June 2016.  September 21, 2012 PTSD VA Examination Report; June 2016 PTSD VA Examination Report.  Upon examination, both VA examiners found his relevant symptoms for rating purposes were depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  Based on these symptoms, the September 2012 VA examiner simply opined that he would not be precluded from obtaining and maintaining all types of employment.  However, the June 2016 VA examiner explained in further detail that his symptoms may cause him to have difficulty interacting with co-workers, supervisors, and customers due to irritability and a need to isolate himself.  He would also have reduced work performance due to his attention and concentration problems.  These difficulties would be more pronounced in a crowded or noisy environment.  Therefore, he would require a position that allowed him to work fairly independently and in an uncrowded, distraction free environment.  This further limits his employability. 

Next the Board determines whether the Veteran's employment history, educational and vocational attainment, and any other relevant factors would prevent him from securing or following a substantially gainful occupation given the physical and mental limitations noted above.  38 C.F.R. § 4.16(b); see also Ferraro, supra.

With respect to his service, the Veteran's Reports of Separation and Record of Service indicate that his primary military occupational specialty (MOS) in service was in food service operations and secondarily as an infantryman.  Aside from his service, the Board notes the employment history as relayed by him is inconsistent.  See August 2012 Veteran's Application for Increased Compensation Based on Unemployability; cf. January 2013 Veteran's Application for Increased Compensation Based on Unemployability; cf. also October 2014 Veteran's Application for Increased Compensation Based on Unemployability.  Nonetheless, it establishes that his longest position was with P.I.N.G., a youth services organization, working in maintenance and transportation, which lasted between 13 and 15 years; and that his last position was with G.F., as a forklift driver, a position he obtained through a temp agency.  In between these positions, in the January 2013 Veteran's Application for Increased Compensation Based on Unemployability he reported working for the Federal Emergency Management Agency as a state manager from March 2011 to September, but there is no further information pertaining to this position in the claims file.  Thus, the Board is unable to determine the type of work experience and skills he acquired through this position.  As such, the Board finds his work experience was limited to positions which required physical labor.

In terms of education and training, the Board notes the Veteran only has a high school diploma.  See DD Form 214 (for the period from December 2007 to May 2009); Reports of Separation and Record of Service; August 2012 Veteran's Application for Increased Compensation Based on Unemployability.  His Reports of Separation and Record of Service disclose education and training in service related to his MOS in food service operations and as an infantryman.  In addition, he had education and training in wire installations and other service specific subjects.  However, the evidence of record does not demonstrate that he acquired any transferrable jobs skills for a sedentary civilian occupation from his in service education and training. 

Based on the above, the Board finds the preponderance of the evidences supports entitlement to TDIU given the Veteran's physical and mental limitations stemming from the combined effect of his service-connected disabilities; his limited work experience; and limited education and training.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009). 



ORDER

The issue of entitlement to an earlier effective date, prior to November 4, 2010, for the grant of service connection for asthma is withdrawn.

TDIU is granted.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


